Name: 91/73/EEC: Commission Decision of 31 January 1991 concerning the importation of live pigs, fresh pigmeat and pigmeat products from Yugoslavia
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  animal product;  tariff policy;  foodstuff;  political geography
 Date Published: 1991-02-16

 Avis juridique important|31991D007391/73/EEC: Commission Decision of 31 January 1991 concerning the importation of live pigs, fresh pigmeat and pigmeat products from Yugoslavia Official Journal L 043 , 16/02/1991 P. 0045 - 0048 Finnish special edition: Chapter 3 Volume 36 P. 0133 Swedish special edition: Chapter 3 Volume 36 P. 0133 COMMISSION DECISION of 31 January 1991 concerning the import of live pigs, fresh pigmeat and pigmeat products from Yugoslavia (91/73/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 90/425/EEC (2), and in particular Article 28 thereof, Whereas Yugoslavia appears on the list of third countries from which the Member States authorize the import of bovine animals, swine and fresh meat laid down by Council Decision 79/542/EEC (3), as last amended by Commission Decision 90/485/EEC (4); Whereas the animal health conditions and veterinary certification for imports of fresh meat from Yugoslavia were established by Commission Decision 81/547/EEC (5) as amended by Decision 83/70/EEC (6); Whereas outbreaks of classical swine fever have been reported in Serbia and Voivodina; Whereas the competent authorities in Yugoslavia are taking health measures; whereas this Decision shall be reviewed and possibly amended taking into account the evolution of the situation concerning the abovementioned disease; Whereas imports of live animals, of porcine species, fresh meat and certain meat products from those animals should be suspended; whereas the relevant animal health certificate must be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Imports from Serbia and Voivodina in Yugoslavia of live animals of porcine species, of fresh meat from these animals and of pigmeat products other than those meat products which have undergone one of the following treatments: (a) heat treatment carried out in a hermetically sealed container with an Fc value of 3,00 or more (b) heat treatment of type different from that referred to in (a) in which the centre temperature is raised to at least 70 °C (c) treatment consisting in natural fermentation and maturation of not less than nine months for hams weighing not less than 5,5 kg and having the following characteristics: - aw value of not more than 0,93 - pH value of not more than 6 are hereby suspended. Article 2 Decision 81/547/EEC is hereby amended as follows: 1. In Article 1 (1): - in point (a): 'porcine` is deleted; - a new subparagraph is added as follows: '(c) fresh meat of domestic animals of the porcine species coming from Yugoslavia excluding Serbia and Voivodina, conforming to the guarantees laid down in the animal health certificate in accordance with Annex C which must accompany this consignment.` 2. In Annex A: - in the title: 'porcine` is deleted; - in footnote (1): 'porcine` is deleted; - in IV Attestation of health (1): the fifth and sixth indents are deleted. 3. Annex C in the Annex to this Decision is added. Article 3 This Decision shall apply with effect from 1 February 1991. Article 4 This Decision is addressed to the Member States. Done at Brussels, 31 January 1991. For the Commission Ray MAC SHARRY Member of the Commission ANNEX 'ANNEX C ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the porcine species intended for consignment to the European Economic Community Country of destination: Reference number of public health certificate (2): Exporting countries: Yugoslavia (excluding Serbia and Voivodina) Ministry: Department: Service: Reference: (Optional) I. Identification of meat: Meat of domestic animals of the porcine species Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat: The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health: I, the undersigned official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals which have remained in the territory of Yugoslavia (excluding Serbia and Voivodina) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease or swine vesicular disease in the previous 30 days or swine fever in the previous 40 days, and around which within a radius of 10 km there has been no case of these diseases for 30 days, - animals which have been transported from their holding of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante mortem health inspection referred to in Chapter V of Annex I to Directive 64/433/EEC at the slaughterhouse during the 24 hours before slaughter and have showed no evidence of foot-and-mouth-disease, - animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. >TABLE> (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory)`